Citation Nr: 1757984	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-18 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the breasts (to exclude a scar of the left breast), claimed as fibrocystic breast disease. 

2.  Entitlement to service connection for left ear pain, to include as secondary to degenerative disc diseases of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 2010.

These matters come before the Board of Veteran's Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By that rating action, the RO denied the Veteran's claims for service connection for a bilateral breast disability, originally claimed as fibrocystic breast disease, and left ear pain.  The Veteran appealed those determinations to the Board.  Jurisdiction of the appeal currently resides with the Waco, Texas, RO.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference Board hearing conducted via the Waco, Texas, RO.  A transcript of that hearing has been associated with the Veteran's electronic claims file.

The Board previously remanded this action in May 2015 to further develop the above-referenced claims and other issues no longer before the Board.


FINDINGS OF FACT

1.  Fibrocystic breast disease is etiologically related to the Veteran's active service.

2.  Left ear pain is not etiologically related to the Veteran's active service, and it is not shown to be etiologically related to her service-connected degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibrocystic breast disease have been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for entitlement to service connection for left ear pain, to include as secondary to degenerative disc disease of the cervical spine, have not been met.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§3.102, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

VA has met its duties to notify and assist the Veteran in developing her claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

August 2010 and November 2015 letters satisfied VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Neither the Veteran nor her representative has alleged prejudice with regard to notice; thus, nothing more is required.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). 

The Veteran has also been afforded adequate assistance to develop her claim.  Her service, VA medical center, and private treatment records have been obtained and associated with her claims folder.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded this claim to obtain VA examination.  See Remand Order, dated May 8, 2015.  The Veteran received VA medical examinations in February 2016, March 2016 and July 2016, and an addendum medical opinion in August 2016 that are pertinent to the issues on appeal.  The Board finds that those examinations are adequate to adjudicate the Veteran's claims.  The examiners performed physical examinations, thoroughly reviewed the claims file, and discussed the rationale and bases for the conclusions reached.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr, 21 Vet. App. at 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the RO substantially complied with other instructions provided in the May 2015 Remand Order.  It has (i) adjudicated in a December 2016 rating decision the Veteran's increased rating claim for a scar related to a left breast biopsy, (ii) issued a November 2015 statement of the case continuing an initial rating of 10% effective for a right shoulder disability, and (iii) adjudicated in a November 2015 rating decision the Veteran's increased ratings claims related to a right knee disability, a left knee disability, anemia, and a left ankle disability.  The Veteran did not file a substantive appeal for items (ii) or (iii); therefore, the AOJ's determinations are final as to those matters.  Because all remand instructions issued by the Board have been substantially complied with, this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.	Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a presumptive basis for certain chronic diseases if the disability manifested to a compensable degree within the applicable presumptive period following a veteran's separation from active service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Continuity of symptomology can also establish service connection for a recognized chronic disease.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For a chronic disease shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date can be service connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been shown in active service there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may be established for a disorder that is caused or aggravated by a service-connected disability.  Id. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 447-48 (1995).  To establish secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 511 (1998); Allen, 7 Vet. App. at. 448.

III.	Analysis

A.	Bilateral Breast Disability

Service treatment records first document bilateral fibroadenomas in November 1989.  See Service Treatment Records, dated November 21 & 24, 1989.  By 1992, a lump in the Veteran's left breast had grown in size and a lumpectomy was performed in January 1992.  A biopsy of that lump determined that it was benign.  See Service Treatment Records, dated January 10, 1992.  Examinations in December 1993 and March 1994 identified fibroadenomas in the Veteran's right breast.  See Service Treatment Records, dated December 16, 1993 & March 18, 1994.  A March 1996 examination showed that a fibroadenoma had not grown in size, and the Veteran declined to have it surgically removed.  See Service Treatment Records, dated March 28, 1996.

Following her active service, the Veteran complained of worsening breast pain and asymmetry.  See VA Treatment Records, dated April 15 & 18, 2013.  The Veteran reported that the pain has been ongoing since the early 1990s, was not cyclical, was unrelated to her menstrual cycle, and was self-resolving.  See id.  

The Veteran was afforded a VA medical examination in March 2016.  The Veteran reported tenderness on palpation during the examination.  Fibrous breasts were noted on examination.  The VA examiner diagnosed the Veteran with bilateral fibroglandular (fibrocystic) breast disease.  See March 2016 VA Examination.  The VA examiner noted that fibroadenomas are solid tumors containing glandular as well as fibrous tissue that have an unknown etiology.  See id.

Service connection for fibrocystic breast disease is warranted.  Fibroadenomas first manifested during the Veteran's active service and she has a current diagnosis of fibrocystic breast disease.  See 38 U.S.C. § 1131, 38 C.F.R. 3.303, Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1167.  There is no evidence of record showing an intercurrent event, injury, or disease between the diagnosis while the Veteran was on active service and the VA examiner's diagnosis.  The severity of the Veteran's disability is not before the Board.

B.	Left Ear Disability

The Veteran contends that she has chronic pain in her left ear that is secondary to her service-connected degenerative disc disease (DDD) of the cervical spine.  See June 2013 Video Conference Board Hearing transcript.  

In 2006, the Veteran received a diagnosis of otitis media nonsuppurative serous with fluid behind the tympanic membrane on physical examination.  See Service Treatment Records, dated October 4, 2006.  That condition resolved, and subsequent ear examinations were normal and did not show fluid in the ear.

The Veteran's left ear pain manifested in late 2008 and/or early 2009.  That ear pain included complaints of stiffness in her face and neck, and twitching in her left eyelid and cheek.  In April 2009, the Veteran requested an ear, nose, and throat consultation.  See Service Treatment Records, dated April 22, 2009.  The Veteran received that consultation in May 2009.  See Service Treatment Records, dated May 20, 2009.  She reported pressure and pain deep in the ear, and sound distortion-described as pronounced volume and a scratching sound-that was particularly notable when she was speaking on the telephone.  See id.  The Veteran received a provisional diagnosis of Eustachian tube dysfunction and a prescription for gabapentin.  See id. 

The Veteran received an MRI of her cervical spine in May 2009.  See Service Treatment Records, dated May 22, 2009.  That MRI examination identified a disco-osteophytic complex at C6-C7.  See id.  (The Veteran has been service connected for DDD of the cervical spine based on cervical spine tenderness to palpation.  See Rating Decision, dated October 12, 2010.)  The cisternal and interacanalicular segments of nerves VII and VIII appeared normal.  See id.  The Veteran's auditory apparatus was also normal on MRI examination.  See Service Treatment Records, dated May 22, 2009.  The Veteran testified that Dr. L.L., one of her treating physicians, associated cervical nerve conditions with her left ear pain in July 2009.  See June 2013 Video Conference Board Hearing transcript (citing Service Treatment Records, dated July 2, 2009).  

The Veteran did not seek further medical treatment for the left ear pain following her retirement from active service.  See June 2013 Video Conference Board Hearing transcript.  The Veteran did, however, note left ear pain and dull hearing in her left ear during a well-woman examination.  See VA Treatment Records, dated November 28, 2014.  The Veteran continues to fill the prescription for gabapentin through VA.  See June 2013 Video Conference Hearing transcript.  

The VA afforded the Veteran medical examinations related to her left ear pain in February 2016, March 2016, and July 2016, and provided an addendum opinion in August 2016.  In February 2016, the Veteran received an audiological examination.  The Veteran reported the onset of pain in 2008 that she described as aural fullness accompanied by hypersentivity to sound.  The Veteran reported that it occurred once a week, lasted about one to two hours, and was worse when she was on the telephone.  The Veteran denied hearing loss, problems chewing, and problems swallowing.  The VA examiner reported normal pure tone results and the Veteran's word recognition scores were excellent in both ears.  The VA examiner diagnosed the Veteran with normal hearing in both her right and left ears.  See February 2016 VA Examination Report.

In March 2016, the Veteran received a VA medical examination for the anatomy of her ears.  The VA examiner developed the Veteran's history of ear pain based on a thorough review of the claims file, and concluded that the Veteran's ears were anatomically normal after performing a physical examination.  See March 2016 VA Examination Report.

In July 2016, the Veteran received a VA medical examination that evaluated potential neurological bases for her left ear pain.  The VA examiner developed the Veteran's medical history, to include potential neurological connections based on complaints for facial stiffness and twitching in 2009.  The Veteran endorsed otalgia deep within her left ear and described the pain as chronic aching.  She also endorsed hyperacusis while using the telephone or other times when the ear canal may have been closed off.  She reported that her left ear pain was recurrent during the preceding seven years.  The VA examiner determined that the Veteran's complaints did not arise from cervical neuritis.  He found no abnormalities on neurological examination.  The May 2009 MRI showed no abnormalities and the patient denied sensory symptoms of either parethesias or numbness.  The VA examiner rationalized his opinion with other potential causes.  He ruled out myokymia because twitching of the eyelid and cheek, which the Veteran reported in 2009, had long since resolved.  He ruled out Bell's palsy and paralysis of the stapedius branch of cranial nerve VII based on the irregular nature of the Veteran's symptoms.  See July 2016 VA Examination Report.

The VA examiner provided an addendum opinion in August 2016.  He concluded that the Veteran's left ear pain was more likely than not due to focal pathology within the inner ear itself or the cranial nerves that serve the inner ear.  He concluded further that it was less likely than not that the Veteran's service-connected DDD was causally related to or aggravated the Veteran's left ear pain.  He noted cervical radiculopathy from C1-C4 may be associated with ear pain, but characterized that etiological relationship as unusual and atypical.  He observed further that the May 2009 MRI did not show any degenerative changes between C1 and C4.  Instead, the Veteran's DDD implicated C6-C7, a level of the cervical spine that did not impact the ear.  See August 2016 VA Addendum Opinion.

Service connection is not warranted for the Veteran's left ear pain.  Entitlement to service connection requires a current, diagnosed disability, and "[i]n the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223.  Here, the Veteran's otitis media nonsuppurative serous diagnosed in 2006 resolved.  The service treatment records from 2009 record the Veteran's reports of pain without definitively diagnosing a malady or condition that caused that left ear pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Ear pain on its own does not warrant service connection.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (holding that "pain itself does not constitute a functional loss").  Examinations in 2009 and 2016 showed normal physical structures of the ear, audiological examinations showed no hearing loss or tinnitus, and the May 2009 MRI did not identify any neurological abnormalities in the Veteran's hearing apparatus.  Moreover, the Veteran has not sought medical treatment for left ear pain since 2009.  See June 2013 Video Conference Board Hearing transcript.

In reaching this conclusion, the Board notes the Veteran's lay statements and testimony characterizing her left ear pain as chronic and reporting that it has been continuous since her retirement from active service.  See, e.g., February 2016 VA Examiner's Report; June 2013 Video Conference Board Hearing transcript.  The Board finds the Veteran's reports of left ear pain credible and competent with respect to the pain that she experienced while on active service and since her retirement from active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board concludes, however, that the Veteran's lay statements and testimony are entitled to little probative weight.  Her assertions, standing alone and without post-retirement treatment records diagnosing a disease, are not sufficiently probative to entitle her to service connection in light of the evidence of record discussed immediately above.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Moreover, even assuming arguendo that the Veteran has a current disability, her lay statements and sworn testimony cannot, as a matter of law, establish chronicity or continuity of symptomatology to show a nexus between her current complaints of left ear pain and manifestations of left ear pain while she was on active service.  See 38 C.F.R. § 3.303(c).  That method for establishing nexus is only available for chronic diseases defined as such in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (2013).  The Veteran's left ear pain is not defined as a chronic condition in 38 C.F.R. § 3.309(a).

Turning to the Veteran's principle contention that her service-connected DDD caused and/or aggravated her left ear pain, the Board finds that the preponderance of the evidence weighs against secondary service connection.  As discussed above, the Veteran does not have a current disability to satisfy the first requirement for secondary service connection.  See Wallin, 11 Vet. App. at 511.

Additionally, the preponderance of the evidence weighs against an etiological relationship between the Veteran's left ear pain and her service-connected cervical DDD.  The Board concludes that the Veteran's testimony regarding Dr. L.L.'s associating her service-connected DDD with her left ear pain constitutes competent and credible evidence of what her treating physician told her.  See Jandreau, 492 F.3d at 1376-77.  However, her testimony is entitled to little probative weight because it does not provide any rationale or bases for Dr. L.L.'s opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision . . . ."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  The service treatment records referenced in the Veteran's testimony are likewise entitled to little probative weight on the issue of secondary service connection insofar as they do not provide an opinion or rationale on the issue of whether cervical spine DDD caused or aggravated the Veteran's left ear pain.  See Stefl, 21 Vet. App. at 125; Miller, 11 Vet. App. at 348.

In contrast, the Board finds the VA examiner's July 2016 report and August 2016 addendum opinion are entitled to significant probative weight.  The VA examiner's opinions were predicated on a physical examination of the Veteran and a thorough review of the Veteran's claim file.  The VA examiner referenced the July 2009 service treatment records cited by the Veteran at the Video Conference Board Hearing, reviewed the May 2009 MRI examination, and broadly assessed the treatment the Veteran received during the spring and summer of 2009.  The VA examiner rationalized that evidence in his opinions and applied his medical expertise to the facts of the Veteran's claim to rule out other potential causes for the Veteran's left ear pain.  In light of that review, he concluded that there was no etiological relationship between the Veteran's cervical DDD and her left ear pain, which would have been both unusual and atypical.

Based on the foregoing, the claim of entitlement to service connection for left ear pain is denied.  The preponderance of the evidence is against the claim of entitlement to service connection, thus the benefit-of-the-doubt rule is not applicable here.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for fibrocystic breast disease is granted. 

Entitlement to service connection for left ear pain, to include as secondary to degenerative disc disease of the cervical spine, is denied. 



____________________________________________
BARBARA COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


